Citation Nr: 1115289	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  98-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from December 1954 to September 1956.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

The Board affirmed the RO's March 1997 rating decision in January 2005.  The Veteran then appealed the Board's January 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2005, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this matter to the Board for compliance with the instructions in the joint motion.  
 
The Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, D.C. in December 2005 for compliance with the instructions in the joint motion.  

Subsequently, the Veteran's claim was again before the Board in February 2009.  At that time, the Board again remanded the Veteran's claim for additional development and due process consideration.  The case was returned to the Board for appellate consideration.     

Unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claim.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Veteran contends that his lipomas and skin disorders are the result of ionizing radiation due to his in-service duties.  He asserts that he was exposed to such radiation while stationed in the Savannah River Defense Area from 1955 to 1957.  Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in this case.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the September 2005 Joint Motion for Remand, pursuant to the Court's September 2005 Order, noted that the VA should provide an opinion as to whether the Veteran's lipomas and any skin disorder were related to the Veteran's possible exposure to ionizing radiation.  The Joint Motion noted that the VA medical opinion should determine the probable etiology of the Veteran's skin disorders, including whether it is as likely as not those conditions were related to the Veteran's possible radiation exposure.  The Board notes that VA provided such an opinion in January 2010 with regard to lipomas.  However, according to a written statement the Veteran's representative submitted in April 2010, this opinion is inadequate to decide the Veteran's claim because the VA's Chief Public Health and Environmental Hazards Officer did not address whether the Veteran's skin cancer, including basal cell carcinoma and squamous cell carcinoma in situ, as diagnosed in 1997, were related to his possible radiation exposure in service.  Based on this fact, the Veteran's representative requests that another medical opinion be obtained, one that takes into account the Veteran's close proximity to the reactor during the years in question and all of the Veteran's skin disorders, as diagnosed since service.

The Board notes that if a claim is based on a disease not listed in 38 C.F.R. § 3.311, the claim is nevertheless to be considered under the regulation provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a disease that may be inducted by ionizing radiation, meeting the definition of a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), (4).   As such, VA must make a "reasonable effort" to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board acknowledges that the Veteran's complete service treatment records are unavailable and that when a veteran's complete claims file, including all of his service treatment records are unavailable through no fault of the appellant's own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the an additional VA medical opinion should be obtained in order to determine nature and etiology of all of the Veteran's skin disorders, including basal cell and squamous cell carcinomas.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for VA's Chief Public Health and Environmental Hazards Officer to revise its January 2010 opinion, to determine whether it is at least as likely as not i.e., 50 percent or greater probability) that the Veteran's skin disorders (other than lipomas), including basal cell and squamous cell carcinomas, are related to the Veteran's service, including ionizing radiation exposure.  The opinion should be based on the most recent dose estimate, which contemplates that the Veteran lived on the grounds of Savannah River Defense Area for approximately two years between 1955 and 1957, not merely in close proximity to the area.  

2.  Then, the RO should readjudicate the claim n appeal, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including evidence obtained as a result of this remand.  If the claim on appeal remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



